 

Exhibit 10.2

 

 

Summary of Non-Employee Director Compensation Policy

 

Under the Company’s non-employee director compensation policy, all non-employee
directors will be paid an annual retainer fee of $35,000 and such additional
fees as are set forth in the following table. All payments will be made
quarterly in arrears.

 

Non-Employee Director

 

Annual Fee

 

Lead Director

 

$


25,000

 

Non-Executive Chair

 

$


30,000

 

Chairman of the audit committee

 

$


15,000

 

Member of the audit committee (other than chairman)

 

$


7,500

 

Chairman of the compensation committee

 

$


10,000

 

Member of the compensation committee (other than chairman)

 

$


5,000

 

Chairman of the governance and nominating committee

 

$


8,000

 

Member of the governance and nominating committee (other than chairman)

 

$


4,000

 

 

Under the policy, each individual who is initially appointed or elected to the
board of directors will be eligible to receive an option to purchase up to
20,000 shares of our common stock under the Plan on the date he or she first
becomes a non-employee director. These option grants will vest annually over a
three-year period from the date of grant, subject to continued service as a
non-employee director through that vesting date. In addition, on the date of the
annual meeting of stockholders, each continuing non-employee director who has
served on the board of directors for a minimum of six months will be eligible to
receive an option grant to purchase up to 10,000 shares of our common stock,
which will vest in full upon the earlier of the first anniversary of the date of
grant or the date of the next annual meeting of stockholders. The exercise price
for each of these option grants will be equal to the fair market value of our
common stock on the date of grant. These new director grants and annual grants
will be subject to approval by our board of directors at the time of grant. The
share numbers set forth herein will be appropriately adjusted for any split or
recapitalization of the Company’s securities.

 



--------------------------------------------------------------------------------